DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the   filed on September 25, 2019.  Claims 1-21 are Original. Claim 1-21  currently pending and have been examined.

Claim Objections
Claim 17 is objected to because of the following informalities: the word “insert” has been misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially within" in claims 5 and 17 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 6 is also rejected for its incorporation of the above through its dependency of claim 5.
The term "substantially the same" in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 10, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,662,651, Roth (“Roth”).
an exercise practice assembly (portable exercise device, Title) for use by an exerciser relative to a surface (stationary object such as door 46, FIG. 1), the practice assembly comprising: an object that is configured to be selectively positioned adjacent to the surface during use of the practice assembly (securing device 34 of portable exercise device is selectively positioned adjacent stationary object such as door 46, FIGS. 1, 2, col. 4, ll. 16-26); a tether member that is configured to be engaged by the exerciser during use of the practice assembly (cord 24 engaged by the user, FIGS. 1, 2); and a connector assembly that rotatably couples the tether member to the object (connector assembly: pulley 38, block 36, pivot connector 40, loop connector 42, and strap 44, FIG. 2; cord 24 is rotatably coupled to securing device 34 via pivot connector of connector assembly, FIG. 2).  
Roth may not explicitly teach a dance practice assembly for use by a dancer, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Roth is capable of being used by a dancer for dance practice, so it meets the claim.
Regarding claim 2 (Original), Roth teaches wherein the connector assembly includes a first connector member that is coupled to the object (loop connector 42 plus strap 44 of connector assembly is coupled to securing device 34, FIG. 2), and a second connector member (block 36 plus pulley 38, FIG. 2) that is rotatably connected to the first connector member (block 36 and pulley 38 of connector assembly is rotatably connected to loop connector 42 of first connector member via pivot connector 40, FIG. 2); and wherein the tether member is connected to the second connector member (cord 24 connected to block 36 via pulley 38, FIG. 2).  
Regarding claim 3 (Original), Roth teaches wherein the object includes a connector attacher (securing device 34 includes means for attaching strap 44 thereto, FIG. 2), and wherein the first connector member includes a first member engager (strap 44 of first connector member, FIG. 2) that engages the connector attacher so that the first connector member is coupled to the object (strap 44 engages means for attaching strap 44 to securing device 34 so that loop connector 42 plus strap 44 of connector assembly is coupled to securing device 34, FIG. 2).  
 wherein the second connector member includes a second member engager (pulley 38 of second connector member, FIG. 2) that is configured to engage at least a portion of the tether member so that the tether member is connected to the second connector member (pulley 38 engages at least a portion of cord 24 so that cord 24 is connected to pulley 38 and block 36 (i.e., “second connector member”), FIG. 2).  
Regarding claim 7 (Original), Roth teaches wherein the connector assembly (pulley 38, block 36, pivot connector 40, loop connector 42, and strap 44, FIG. 2) rotatably couples the tether member to the object near a central end of the tether member (where cord 24 is engaged by pulley 38 is the “center end,” FIGS. 1, 2; the connector assembly rotatably couples cord 24 to  securing device 34 near the “center end,” FIGS. 1, 2), the central end dividing the tether member into a first tether side (e.g., left, FIGS. 1, 2) and a second tether side (e.g., right, FIGS. 1, 2); and wherein a first length of the first tether side and a second length of the second tether side change during use of the practice assembly (left and right sides of cord 24 change length by cord 24 passing over pulley 38, FIG. 1; when left side gets shorter, right side gets longer).  
Regarding claim 9 (Original), Roth teaches further comprising a handle assembly that is connected to the tether member (gripping structures 26 connected to ends of cord 24, FIGS. 1, 2); wherein the handle assembly is configured to be engaged by the user during use of the practice assembly (FIG. 1).  
Roth may not explicitly teach that the handles are engaged by the dancer. However, see prior-art rejection of claim 1.
 wherein the tether member includes a first tether side and a second tether side (two portions of cord 24 extend from pulley 38, FIGS. 1, 2); and wherein the handle assembly includes a first handle that is connected to the first tether side, and a second handle that is connected to the second tether side (two gripping structures 26, i.e., “handles,” connected to respective ends of cord 24, FIGS. 1, 2).  
Regarding claim 14 (Original), Roth teaches a method for forming a practice assembly for use by a user relative to a surface (portable exercise device, Title; setting up the portable exercise device relative to a door, col. 4, ll. 16-26), the method comprising: selectively positioning an object adjacent to the surface (securing device 34 placed adjacent door 46, FIG. 1, col. 4, ll. 16-26); and rotatably coupling a tether member to the object with a connector assembly (connector assembly is pulley 38, block 36, pivot connector 40, loop connector 42, and strap 44, FIG. 2; cord 24 is rotatably coupled to securing device 34 via pivot connector of connector assembly, FIG. 2), the tether member being configured to be engaged by the user during use of the practice assembly (cord 24 engaged by user via gripping structures 26, FIG. 1).  
Roth may not explicitly teach a method for forming a dance practice assembly for use by a dancer, but this is merely a statement of intended use for the practice assembly and intended purpose for the method of forming the practice assembly. Roth teaches the claimed limitations and is capable of the intended use/intended purpose.
Regarding claim 15 (Original), Roth teaches wherein rotatably coupling includes coupling a first member connector of the connector assembly to the object (e.g., loop connector 42 plus strap 44 is coupled to securing device 34, FIG. 2); rotatably connecting a second connector member of the connector assembly (block 36 plus pulley 38, FIG. 2) to the first connector member (second connector member rotatably connected to loop connector 42 of first connector member via pivot connector 40, FIG. 2); and connecting the tether member to the second connector member (cord 24 connected to pulley 38 of second connector member, FIG. 2).  
Regarding claim 18 (Original), Roth teaches further comprising connecting a handle assembly to the tether member; wherein the handle assembly is configured to be engaged by the dancer during use of the dance practice assembly (see analogous prior-art rejection of claim 9).
Regarding claim 19 (Original), Roth teaches wherein rotatably coupling the tether member includes the tether member having a first tether side and a second tether side; and wherein connecting the handle assembly includes the handle assembly having a first handle that is connected to the first tether side, and a second handle that is connected to the second tether side (see analogous prior-art rejection of claim 10).  
Regarding claim 20 (Original), Roth teaches wherein selectively positioning includes the object remaining substantially stationary relative to the surface during use of the dance practice assembly (see analogous prior-art rejection of claim 12).  

Claims 1, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,556,369, Roberts (“Roberts II”).
an exercise practice assembly (exercise device, Title) for use by an exerciser relative to a surface (stationary object such as door 12 and its frame 14, FIG. 2), the practice assembly comprising: an object that is configured to be selectively positioned adjacent to the surface during use of the practice assembly (e.g., base plate 80 of door anchorage element 16A, FIGS. 5A-B, forms part of bracket which surrounds edge of door, col. 4, ll. 42-49; selectively positioned adjacent door 12, FIG. 2); a tether member that is configured to be engaged by the exerciser during use of the practice assembly (strap 26A engaged by the user via handle 40A, FIG. 2); and a connector assembly that rotatably couples the tether member to the object (swivel ring element 22A rotatably couples strap 26A to hole 98 of arm 96 which is connected to base plate 80 of door anchorage element 16A, FIGS. 2, 5A-B, col. 42-49).  
Roberts II may not explicitly teach a dance practice assembly for use by a dancer, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Roberts II is capable of being used by a dancer for dance practice, so it meets the claim.
Regarding claims 9 and 11 (Original), Roberts II teaches further comprising a handle assembly that is connected to the tether member, wherein the handle assembly includes only one handle that is connected to the tether member, (handle 40A is the only handle connected to strap 26A, FIG. 2); wherein the handle assembly is configured to be engaged by the dancer during use of the dance practice assembly (handle 40A engaged by user during use, FIGS. 2, 6).  
Regarding claims 12 and 13 (Original), Roberts II teaches wherein the object (base plate 80 of door anchorage element 16A, FIGS. 5A-B) is configured to remain substantially stationary relative to the surface during use of the dance practice assembly (base plate 80 of door anchorage element 16A remains stationary relative to door 12 during use: base plate 80 is held in place between the door 12 and door frame 14, FIGS. 2, 5A-5B, col. 4, ll. 28-41; arm 96 forms part of bracket which surrounds edge of door, col. 4, ll. 42-49); AND further comprising a friction pad (resilient rubber or similar material pads 82, 88, frictionally engage door 12/door frame 14, FIGS. 2, 5A-5B, col. 4, ll. 28-41), wherein the friction pad is configured to be positioned between the surface and the object during use of the dance practice assembly (pads 82, 88 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0283421, Gaylord (“Gaylord”).
Regarding claim 5 (Original), Roth may not explicitly teach wherein the object includes an object body and at least one weighted insert that is retained substantially within the object body. Roth does teach that securing device 34 can be hooked over the door 46 (col. 4, ll. 16-21), so in a sense, door 46 is a “weighted insert” retained within a body of securing device 34 (FIG. 1). However, in the interest of compact prosecution, Examiner construes this more narrowly such that the entire weighted insert is within the object body (as if the word “substantially” were deleted). Gaylord teaches an exercise device in which a user engages anchored ropes (FIG. 1). In Gaylord, the ropes 108 are anchored to a hub 100 which includes netting 102 with an anchoring weight 104 therein (FIG. 3). Gaylord also teaches an alternative embodiment where the ropes are anchored to a door instead of hub 100 (FIG. 5B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a hub that includes a weighted insert in an object body as in Gaylord instead of 
Regarding claim 6 (Original), Roth may not explicitly teach wherein the object body includes at least one body pocket; and wherein the at least one weighted insert is selectively positioned within the at least one body pocket. However, as discussed regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a hub that includes a weighted insert in an object body (i.e., within netting 102) as in Gaylord instead of securing device 34 secured to a door 46 as an alternative equivalent means for anchoring cord 24 by simple substitution, and Gaylord further teaches these features (netting 102 of hub 100 forms a pocket and anchoring weight 104 is selectively positioned inside it, FIG. 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 1 above, and further in view of U.S. Patent No. 775,989, Roberts (“Roberts I”).
Regarding claim 8 (Original), Roth teaches wherein the connector assembly rotatably couples the tether member to the object near a central end of the tether member, the central end dividing the tether member into a first tether side and a second tether side (see prior-art rejection of claim 7). 
Roth may not explicitly teach wherein a first length of the first tether side and a second length of the second tether side stay substantially the same during use of the dance practice assembly. Roth does teach that although the features are described in the context of a reciprocating-action, pulley-type exercise device 20, those other types of exercise devices (col. 3, ll. 48-60, emphasis added). Roberts I teaches an exercising apparatus (Title) anchored to a door with cords to be engaged by the user (FIG. 1). In Roberts I, the cords of the exercising apparatus are the same length and they are secured to an anchoring element without a pulley (FIG. 2), so the lengths of the cords stay the same as each other during use (even if they stretch slightly, they stay about the same length as one another). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the system of Roth with a different exercise device, e.g., one that does not use a pulley, as a matter of design choice to yield the predictable results of anchoring a different exercise device to be used. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claims 14 and 15 above, and further in view of Roberts II.
Regarding claim 16 (Original), Roth teaches wherein selectively positioning includes the object having a connector attacher (securing device 34 includes means for attaching strap 44 thereto, FIG. 2); and wherein connecting the tether member includes engaging at least a portion of the tether member with a second member engager of the second connector member so that the tether member is connected to the second connector member (at least a portion of cord 24 engages pulley 38 (i.e., “second member engager”) of second connector member so that cord 24 is connected to pulley 38 and block 36 (i.e., “second connector member”), FIG. 2).  
wherein coupling the first connector member includes engaging the connector attacher with a first member engager of the first connector member so that the first connector is coupled to the object. However, Roth does teach that strap 44 of the first member connector (i.e., “first member engager”) engages a means for attaching strap 44 to securing device 34 (i.e., the “connector attacher”) so that the first connector (loop connector 42 plus strap 44 of connector assembly) is coupled to securing device 34 (FIG. 2). Roth further teaches that strap 44 may be made of any suitable material such as nylon webbing (col. 4, ll. 7-15). Further, Roberts II teaches an embodiment of an exercise system mounted to a door with an anchorage element 16 consisting of a nylon belt 70 with a knotted stop 72 (FIG. 4) and that the knotted stop could be replaced by a variety of other elements that obstruct slippage between the door and its frame (col. 4, ll. 4-11). For example, Roberts II teaches that the knotted stop could be replaced by a rigid plate disposed on one side of the door allowing the belt to project through the door frame to the other side of the door to provide an attachment point for the exercise device (col. 4, ll. 11-16). Roberts II also teaches that when a knotted stop is employed, it is preferable that the belt portions above and below the knot 72 be secured by stitches 76 to preclude knot from coming untied (col. 4, ll. 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date to use any other known equivalent anchorage element in Roth such as a knotted stop or rigid plate as in Roberts II for securing device 34 engaging strap 44 and to secure the knotted stop or rigid plate to strap 44 using any known means (e.g., stitches) in order to yield the predictable results of obstructing slippage of the anchorage elements between the door and the door frame via simple .

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 14 above, and further in view of Gaylord.
Regarding claim 17 (Original), Roth may not explicitly teach wherein selectively positioning includes the object having an object body and at least one weighted insert that is retained substantially within the object body. However, see prior-art rejection of claim 5. 

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Gaylord.
Regarding claim 21 (Original), Roth teaches an exercise practice assembly for use by an exerciser relative to a surface, the practice assembly comprising: an object that is configured to be selectively positioned adjacent to the surface during use of the practice assembly; a tether member that is configured to be engaged by the exerciser during use of the practice assembly; and 35a connector assembly that rotatably couples the tether member to the object. See prior-art rejection of claim 1.
Roth teaches the object including a connector attacher (see prior-art rejection of claim 3); the connector assembly including (i) a first connector member that is coupled to the object (see prior-art rejection of claim 2), the first connector member including a first member engager that engages the connector attacher so that the first connector member is coupled to the object (see prior-art rejection of claim 3) and (ii) a second connector member that is rotatably connected to the first connector member (see prior-art rejection of claim 2), the second connector member including a second member engager that is configured to engage at least a portion of the tether member so that the tether member is connected to the second connector member (see prior-art rejection of claim 4).
Roth teaches the tether member including a first tether side and a second tether side (see prior-art rejection of claim 10); a handle assembly that is connected to the tether member (see prior-art rejection of claim 9), the handle assembly including a first handle that is connected to the first tether side, and a second handle that is connected to the second tether side (see prior-art rejection of claim 10).
Roth may not explicitly teach the object including an object body having at least one body pocket, at least one weighted insert that is selectively positioned within the at least one body pocket, However, see prior-art rejections of claims 5 and 6. 
Roth and Gaylord may not explicitly teach a dance practice assembly for use by a dancer, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). The cited combination is capable of being used by a dancer for dance practice, so it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715